Citation Nr: 0614784	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  05-19 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, H.F.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the above claim.

In September 2005, the veteran was afforded a personal 
hearing before a hearing officer at the RO.  A transcript of 
the hearing is of record.  


FINDING OF FACT

The veteran's current bilateral hearing loss and tinnitus did 
not have its onset during active service or result from 
disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss and tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2001); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in July 2004.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claim for entitlement to service 
connection for hearing loss and tinnitus was denied by the RO 
and is also being denied by the Board, as discussed herein, 
there is no potential effective date or disability rating 
issue that would warrant additional notice as to the service 
connection issue.  See Dingess/Hartman, 19 Vet. App. at 473.  
The RO did, however, send the veteran a letter in April 2006 
notifying him that if compensation was granted, a disability 
rating and an effective date would be assigned.  In the usual 
course of events, VA would readjudicate the pending claim 
after providing such notice.  The fact that this did not 
occur in this case, however, is harmless error since such 
notice was not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  The veteran has reported have 
surgery on his ears many years ago; however, he did not 
provide these records or any releases so that VA could obtain 
the records in response to the July 2004 VCAA development 
letter.  See Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in November 2004.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385`; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss and tinnitus.  

The service medical records show that the veteran's hearing 
was normal at separation from service.  There were no 
complaints, findings, or treatment for hearing loss or 
tinnitus during active service.  

Following service, the veteran received VA medical treatment.  
During his initial visit in November 1997, the veteran 
reported having bilateral ear surgery, during which his ear 
drums were removed.  In November 2001, the veteran reported 
having four different surgeries on his ears.  Physical 
examination showed widened external ear canals with no 
redness or drainage bilaterally and postsurgical changes and 
mild tympanic membrane retraction bilaterally.  He was 
diagnosed as having chronic hearing loss with hearing aid 
used.  In April 2002, the veteran was assessed for possible 
hearing improvement.  He was diagnosed as having mixed 
hearing loss with bilateral sensorineural hearing loss 
compounded with history of otosclerosis by his reports.  In 
April 2005, the veteran stated that the last stapedectomy was 
performed in 1965.

In August 2004, the veteran received private medical care 
from Lynn M. Reese, M.S., a clinical audiologist.  In a 
letter to the Boise VA Medical Center, Dr. Reese stated that 
the veteran reported having four stapes operations.  The 
veteran stated that he had been wearing hearing aids since 
1954 and that during service he was exposed to noise while a 
mechanic in the Air Force.  Dr. Reese stated that puretone 
thresholds showed that the veteran had severe sensorineural 
hearing loss at 250 Hz and no response from 4000-8000 Hz, 
bilaterally.  Speech discrimination was 48% for the right ear 
and 32% for the left ear.  The veteran was diagnosed as 
having significant severe to profound sensorineural hearing 
loss.  Dr. Reese stated that she could not rule out that his 
many stapes surgeries were involved in a good amount of his 
hearing loss.

In November 2004, the veteran was afforded a VA examination.  
The claims file was reviewed.  The examiner noted that there 
was no mention of hearing loss or tinnitus in service nor in 
the veteran's 1947 compensation and pension claim.  The 
veteran stated that he had tinnitus as long as he had hearing 
loss and reported having noise exposure during active service 
as he was a sheet metal man doing repairs on aircraft.  He 
stated that he did not have occupational or recreational 
noise exposure in the past.  Autometric test results revealed 
a severe to profound mostly sensorineural loss bilaterally.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
90
05
105
LEFT
95
00
95
105
105

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 60 percent in the left ear.  The 
veteran was diagnosed has having severe to profound bilateral 
sensorineural hearing loss and constant tinnitus bilaterally.  
The examiner opined that the issues could not be resolved 
without resort to mere speculation.  There was no evidence to 
support hearing loss or tinnitus starting in service or soon 
afterwards.  The veteran's history of ear surgeries suggested 
a diagnosis of otosclerosis, which was most likely the cause 
of his hearing loss, and whether his in-service noise 
exposure was a contributing factor could not be determined 
without documentation of hearing loss or tinnitus prior to 
his surgeries.  

During the September 2005 personal hearing at the RO, the 
veteran stated that he was exposed to loud noise during 
service without ear protection.  He stated that ringing in 
his head began during service and he began having trouble 
hearing people speaking to him.  Almost immediately after 
returning home from service, he and his family noticed his 
hearing loss.  Following service, he worked in construction, 
but mostly did painting and, at that time, they did not have 
power tools.  He stated that his first ear surgery for 
otosclerosis was in the 1950s then the rest followed in the 
1960s.  

The RO received statements of support from the veteran's 
sister and brother, M.C.D. and W.H.F., dated September 2005.  
M.C.D. stated that when the veteran returned from service, he 
and his family moved into her house.  She noticed right away 
that he was having difficulty hearing them speak and would 
accused everyone around his of whispering.  Many years later, 
the veteran finally got an amplifier with plugs that fit in 
his ears.  W.H.F. stated that when he returned from service 
in 1949, he noticed that his brother was wearing an amplifier 
around his neck.  He argued that hearing loss is common in 
veterans and he has first hand knowledge of this as he also 
has hearing loss that has been service connected.  

There is no competent medical evidence of record showing that 
the veteran's bilateral hearing loss and tinnitus had its 
onset during active service or within one year of his 
separation from active service, or is related to any in-
service disease or injury.  The service medical records do 
not show that the veteran had hearing loss or tinnitus in 
service.  It is apparent that his hearing loss began before 
he began having VA treatment in November 1997, but there is 
no evidence of record showing when it began and there is no 
competent medical opinion linking it to service.  In fact, 
both Dr. Reese and the VA examiner attributed his hearing 
loss to the multiple post-service stapes surgeries the 
veteran stated he had in the 1950s and 1960s.  

Furthermore, the VA examiner provided a definitive opinion 
that the veteran's current disability was most likely caused 
by the veteran's otosclerosis.  He stated that he could not 
determine if the veteran's in-service noise exposure 
contributed to his hearing loss and tinnitus without 
documentation of hearing loss or tinnitus prior to his 
surgeries.  To resolve the issue, the examiner stated, would 
be to resort to mere speculation.  The examiner provided 
rationale and cited to specific evidence in the file as 
support for his opinion.  The opinion was based upon review 
of the claims file and a physical examination, and is found 
to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

The evidence does not show that the veteran was diagnosed 
with sensorineural hearing loss within one year following his 
separation from service.  The earliest evidence of record 
showing hearing loss is from November 1997.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran has submitted medical literature about 
otosclerosis.  To the extent that he is attempting to 
extrapolate from the medical literature there is a 
relationship between his hearing loss and tinnitus and 
service, such extrapolation would constitute nothing more 
that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record.

The veteran, M.C.D. and W.H.F. contend that the veteran's 
hearing loss and tinnitus are related to service and were 
apparent immediately following service.  The veteran, M.C.D. 
and W.H.F., however, are not competent to supplement the 
record with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran further 
contends that an in-service fungal infection contributed to 
his hearing loss.  Service medical records do show that the 
veteran had trichophytosis in 1944.  However, there is no 
competent evidence linking the veteran's current disabilities 
to his in-service trichophytosis and the veteran has not been 
shown to have the expertise to make such medical conclusions.  
Id.  

In sum, there is no record of a diagnosis of bilateral 
hearing loss and tinnitus in service, and there is no 
competent medical evidence showing that bilateral hearing 
loss and tinnitus are related to service.  Consequently, the 
Board must find that the preponderance of evidence is against 
the claim; the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


